Citation Nr: 0826301	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic prostatitis, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 RO rating decision which, in 
pertinent part, denied a rating in excess of 30 percent for 
prostatitis.

In April 1998, the Board remanded this claim for a hearing to 
be scheduled.  The hearing was held at the RO in May 1999 
before the undersigned Veterans Law Judge, A. Bryant.  The 
issue of entitlement to an increased rating for chronic 
prostatitis was one of the issues discussed at the hearing.

In December 1999, the Board remanded the issue of entitlement 
to an increased rating for chronic prostatitis.  The Board 
requested that the RO obtain a more current examination of 
the severity of the appellant's prostatitis and consider 
additional evidence that had been submitted in April and May 
1999.  The case was returned to the RO on remand and a VA 
examination was conducted in March 2000.  However, the 
appellant appealed other issues to the United States Court of 
Appeals for Veterans Claims (Court) and his claims file was 
transferred to the VA General Counsel for litigation of that 
appeal prior to the RO completing the remand instructions 
concerning the issue of an increased rating for chronic 
prostatitis.

Subsequently, another hearing was held at the RO in May 2001 
before the undersigned Veterans Law Judge, Mary Gallagher.  
The issue of entitlement to an increased rating for chronic 
prostatitis was one of the issues discussed at the hearing.  
The appeal was remanded by the Board in September 2005 for 
further development.  

Because the veteran presented testimony on this issue before 
more than one Board Member, the issue has been considered by 
a three-member panel of the Board. Other issues before the 
Board at this time will be addressed in a separate decision.


FINDING OF FACT

The veteran's service-connected prostatitis is manifest by 
recurrent prostatitis, with hesitancy, urgency, frequency, 
dribbling, and dysuria only during flare-ups; there was no 
evidence of urinary tract infections, stricture disease 
requiring dilatation or catheterization, stress incontinence 
requiring the wearing of absorbent materials, or uroflowmetry 
showing markedly diminished peak flow rate.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.115b, Code 7527 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected prostatitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 
and Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's current rating for his prostititis is derived 
from 38 C.F.R. § 4.115b, Diagnostic Code 7527.  This code, 
for prostate gland injuries, infections, hypertrophy, and 
postoperative residuals, states those symptoms will be rated 
as either voiding dysfunction or urinary tract infections, 
whichever is predominant. Only the predominant area of 
dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities.  
See 38 C.F.R. §§ 4.14, 4.115a (2007).

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  For urine leakage, 
a 40 percent evaluation is assigned for the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day and a maximum 60 percent evaluation is assigned for the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  For urinary 
frequency, a maximum 40 percent evaluation is assigned for 
daytime voiding intervals of less than 1 hour or awakening to 
void 5 or more times per night.  Id.  For obstructed voiding, 
a maximum 30 percent evaluation is assigned for urinary 
retention requiring intermittent or continuous 
catheterization.  Id.

A 30 percent evaluation is warranted for urinary tract 
infections if there are recurrent symptomatic infections 
requiring drainage or frequent hospitalization (more than two 
times a year) or requiring continuous intensive management.  
38 C.F.R. § 4.115a.

Treatment records from James Young, M.D., dated November 1993 
to February 1997 note chronic prostatitis.  A July 1996 
treatment note indicated that the veteran reported he had 
nerve damage from prostatitis.  

At a July 1997 VA examination, the veteran indicated that he 
could control the irritation in his prostate with the type of 
food that he took and also the frequent use of antibiotics.


At his May 1999 Travel Board hearing, the veteran testified 
that he was given antibiotics for his prostatitis.  He stated 
he had blood in his sperm.  The veteran indicated that the 
antibiotics were burning up his kidneys so he started taking 
herbal treatments like Reassure.  He reported pain in his 
penis and groin area.  The veteran stated that the 
prostatitis was pinching on the arteriofemoral nerve causing 
pain in his groin and calf.  

At a March 2000 VA examination, the veteran gave a history of 
30 years of chronic recurrent prostatitis with pain as the 
primary feature and some dysuria.  The veteran reported that 
antibiotics had helped his symptoms over the years.  It was 
noted that the veteran was currently on a number of over the 
counter herbal products which were promoted for "prostate 
health."  The veteran described no dysuria currently and 
only low perineal pain.

An expressed prostatic secretion was performed and was 
essentially unremarkable.  There were three to five white 
cells in any one high powered field and no bacteria.  The 
examiner noted that prostatodynia was a diagnosis of 
exclusion with associated prostatic symptoms without evidence 
of bacterial infection.  The examiner further indicated that 
the veteran's symptoms of hip, stomach, and right leg pain do 
not correlate with prostatodynia and were not caused by his 
prostate.  

At a May 2001 Travel Board hearing, the veteran testified 
that he used antibiotic initially for his prostatitis and 
then was given sulfa drugs at the VA in 1994.  The veteran 
described pain in his groin area.  The veteran stated that he 
also took herbal remedies.  He reported occasional pain on 
urination.  The veteran believed that his prostatitis 
affected his hips and legs.  He testified that doctors told 
him that his prostatitis caused some nerve damage.  The 
veteran denied any leakage and he never had to use any 
absorbent material.  He also denied having a stricture.  He 
stated he got up to urinate once a night.  The veteran 
testified that he was told by doctors that the issues were 
interrelated.  In other words, discs 7 and 8 affect his 
bowels and bladder and that also tied into his prostate, 
which also tied into his stomach.

At a February 2005 VA examination, it was noted that the 
veteran was originally diagnosed with prostatitis in the 
early 1970s consistent of perineal discomfort requiring 
occasional antibiotics which seemed to clear the condition 
up.  He has been diagnosed with benign prostatic hyperplasia 
and he has undergone cystoscopy and prostate needle biopsy 
not for elevated PSA looking for cancer, but to rule out 
infection.  It was noted that a biopsy was done several years 
ago and did not show any cancer, but the veteran showed a 
"bad prostate."  He denied any urinary tract infection, 
denied hematuria, and dysuria.  He did have some low back 
pain, but he had had no back injury or back surgery.  He 
stated he had a herniated disc and had some injection 
therapy.  His last PSA was done at the VA Little Rock 
Hospital and was 2.3, which was normal for his age specific 
range.  He was currently on Saw Palmetto for his benign 
prostatic hypertrophy (BPH).  The veteran provided a bottle 
of antibiotics, Septra, which he stated was given to him for 
his so called prostatitis.  

The examination showed a markedly enlarged prostate at least 
60g, slightly boggy, but no palpable nodules and no pain on 
tenderness was noted.  Both testicles were descended and his 
left was slightly atrophic due to the history that he stated 
he had mumps as a child.  His right testicle seemed to be 
normal size.  The examiner noted that no one in urology was 
sure what the prostatitis actually was, very rarely was it 
due to infection and might be related to a nerve irritation 
specifically low back pain, which is referred to the prostate 
gland.  

At a January 2007 VA examination, the examiner noted the 
veteran was diagnosed with prostatitis while in service and 
treated with antibiotics with resolution of symptoms over ten 
days.  He continued to have recurrent symptoms of prostatitis 
which led to evaluation in 1989 by a private urologist at 
which time he was diagnosed with chronic prostatitis.  He 
stated during that same period of time he was diagnosed with 
BPH by his private physician, Dr. Young.  The examiner noted 
that the veteran has not required any medicine for his BPH.  
He stated he did very well between episodes of his 
prostatitis, denying any significant obstructive symptoms or 
voiding dysfunction between episodes of prostatitis.  He 
related two episodes of prostatitis in the past 12 months, 
which usually resolve over two days with oral antibiotics.  
During flare-ups he described hesitancy, urgency, frequency, 
dribbling, and dysuria.  He stated these symptoms resolved 
with antibiotic treatment.  He denied any overt symptoms from 
his BPH, but did note nocturia one to two times per night.  
He related daily intermittent episodes of prostadynia, 
described as deep pain in the prostate and perineal region 
for the past several years which usually resolved over a few 
minute period of time without treatment.  He has not 
undergone any type of cystoscopy in the past year.  He has 
not required any Foley placement.  He denied any incontinence 
or need for pads.  There was no history of stone or hematuria 
at this time.  His prostate remained stable on as needed 
antibiotics.  

The examination showed mild tenderness to palpation of the 
left lower abdomen.  The prostate measured 25 grams and was 
firm without nodules.  Prostate secretions showed 1-2 white 
blood cells on the microscope.  Laboratory results showed 
normal complete blood count, urine, basic metabolic panel in 
the past year without evidence of renal dysfunction, as his 
renal function had remained normal.  On review of records 
going back to over ten years, his urinalysis specimens have 
been unremarkable with exception of two urinalyses which 
showed only a few white blood cells.  

The veteran's culture of his prostate secretions did not 
suggest infection based on criteria for prostatitis at this 
time.  He did appear to have recurrent prostadynia, which 
usually did not have a specific etiology, and therefore 
diagnosed under the syndrome as chronic prostatitis syndrome 
(also known as chronic prostatitis pelvic pain syndrome).  
The examiner noted that the veteran certainly did have 
atypical recurrent prostatitis which responded to treatment 
and did have findings consistent with benign prostatic 
enlargement on the examination as well as mild symptoms from 
his prostate enlargement.  There was no evidence of renal 
dysfunction.  His voiding dysfunction tended to occur during 
episodes of prostatitis.  

Applying the regulatory criteria to the veteran's situation 
yields the conclusion that the currently-assigned disability 
rating is the appropriate one.  The record does not reflect 
any notation in recent years of urinary tract infections, 
stricture disease requiring dilatation or catheterization, 
stress incontinence requiring the wearing of absorbent 
materials, or uroflowmetry showing markedly diminished peak 
flow rate.  Therefore, a higher rating on the basis of those 
manifestations is not warranted.


In addition, the veteran reported nocturia one to two times 
per night.  There was no evidence of daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night which would warrant a 40 percent evaluation for 
urinary frequency.  

Urinary tract infection may also be rated as renal 
dysfunction if poor renal function exists.  In this case, 
there is no indication in the medical evidence of poor renal 
function.  See, e.g., the January 2007 VA examination report.

Thus the veteran's prostatitis is not consistent with the 
criteria for a disability rating higher than 30 percent.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is to for 
application.  Consequently, the veteran's claim must be 
denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Notice was given in June 2004 
and February 2005 letters and the veteran has since had an 
opportunity to provide information, evidence, and argument to 
support his claim.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless; the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until December 
2006.  The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because an increased evaluation for the veteran's prostatitis 
is denied.  Any questions as to the disability rating or the 
effective date to be assigned are moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the June 2004 and February 
2005 letters and February 2008 notice were in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
specific medical evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptoms in his statements, 
and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his Travel Board 
hearings, the Board is satisfied that he had actual knowledge 
of what was necessary to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what is necessary to substantiate a claim).  Finally, the 
Board notes that the February 2008 Supplemental Statement of 
the Case containing the applicable rating criteria served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, supra.  For all these reasons, the Board 
finds that any notice errors concerning the second and third 
requirements of Vazquez-Flores are not prejudicial, as they 
did not affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran's VA treatment records, VA examinations, and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  Finally, the veteran requested and 
testified at two Travel Board hearings.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
prostatitis is denied.


_____________________				
	_____________________
MARY GALLAGHER					WAYNE M. BRAEUER 
Veterans Law Judge 					Veterans Law Judge
Board of Veterans' Appeals					Board of 
Veterans' Appeals



			___________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


